Citation Nr: 0605939	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  04-05 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss, claimed as due to aggravation of a pre-existing 
condition.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1963 to 
July 1966

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of an August 2003 rating decision.  The 
veteran filed a notice of disagreement (NOD) in August 2003, 
and the RO issued a statement of the case in December 2003.  
The veteran filed a substantive appeal (via a VA Form 9, 
Appeal to Board of Veterans' Appeals) in February 2004.

In May 2005, the veteran testified during a videoconference 
hearing before the undersigned Acting Veterans Law Judge; a 
transcript of that hearing is of record.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  Bilateral hearing loss was noted upon entrance, and the 
presumption of soundness is not applicable.

3.  The veteran's bilateral hearing loss underwent an 
increase in severity of disability during active service from 
July 1963 to July 1966.

4.  The increase in severity of the bilateral hearing loss 
during active service from July 1963 to July 1966 was not 
clearly and unmistakably the result of the natural progress 
of the condition.

5.  It is as likely as not that the veteran has tinnitus that 
is related to in-service noise exposure.


CONCLUSION OF LAW

1.  Bilateral hearing loss preexisted active service and was 
aggravated in active service. 38 U.S.C.A. §§ 1110, 1153, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.304, 3.306 (2005).
 
2.  Resolving all reasonable doubt in the veteran's favor, 
the criteria for service connection for tinnitus are met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107. To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004). 

The VCAA and its implementing regulations essentially 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b). In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

In view of the Board's favorable disposition of the claim for 
service connection for bilateral hearing loss and the claim 
for service connection for tinnitus, the Board finds that all 
notification and development action needed to fairly 
adjudicate the matters on appeal has been accomplished.

II.  Background

The veteran's DD214 reflects that the veteran's military 
occupational specialty (MOS) was a vehicle mechanic.  He 
received the sharpshooter (rifle) award as well as the 
National Defense Service Medal and Good Conduct Medal.  His 
service medical records reflect that on enlistment 
examination in July 1963, the veteran was found to have poor 
high frequency hearing.  Audiometric testing revealed that 
pure tone decibel thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
50
45
LEFT
25
10
10
45
55
An H-2 profile was noted.

[Parenthetically, the Board notes that VA audiometric 
readings prior to June 30, 1966, and service department 
audiometric readings prior to October 31, 1967, must be 
converted from American Standards Association (ASA) units to 
International Standard Organization (ISO) units.  Thus, both 
the veteran's enlistment and separation examinations require 
conversion from ASA to ISO units.]  

A May 1966 ear, nose and throat (ENT) clinic record reflects 
that the veteran had mild hearing loss present at 4000 cycles 
and that the loss was too great for only an H-2 profile. 

The veteran was given an H-3 profile in May 1966, noting that 
he was medically qualified for duty with permanent assignment 
limitations.  The profile indicated a defect noted as 
neurosensory hearing loss, bilaterally.  It was also noted 
that he was not to have any assignment involving habitual or 
frequent exposure to loud noises or firing weapons (not to 
include firing for POR qualifications).  

Separation examination in July 1966 notes that the veteran 
had hearing loss bilaterally and was discharged with an H-3 
profile.  Audiometric testing performed at separation 
revealed that pure tone decibel thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25 
15
25
--
75
LEFT
20
10
15
--
55

Repeat audiometric testing reflected the following:  




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
--
60
LEFT
20
15
20
--
60

On VA audiology examination in July 2003, the veteran 
complained of bilateral hearing loss.  He stated that he had 
the greatest difficulty understanding speech in the presence 
of background noise and while sitting in the backseat of a 
car.  The veteran stated that he was exposed to excessive 
noise of file ranges twice in Basic Training and at two other 
times during service.  

He also was exposed to the excessive noise of diesel trucks 
as a mechanic for one year and as a wrecker driver for one 
and a half years while in service.  He noticed the presence 
of tinnitus since July 1963 while in Basic Training and 
described it as a bilateral, constant high-pitched ringing 
sound.  

The veteran stated that tinnitus sometimes affected his sleep 
and concentration.  The veteran reported working in a steel 
plant for six years and in a Good Year Tire Plant for 19 
years, with the use of hearing protection as a civilian.


Audiometric testing revealed that pure tone decibel 
thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
40
80
75
LEFT
20
20
55
90
95

The veteran's speech discrimination score on the Maryland CNC 
word list was 68 percent in the right ear and 72 percent in 
the left ear.

The veteran was found to have mild to moderately severe high-
frequency sensorineural hearing loss in the right ear and a 
moderate to profound high-frequency sensorineural hearing 
loss in the left ear.  At the time of this examination, the 
examiner noted that the claims file was not available and a 
statement could not be made concerning the affects of 
military service on the veteran's hearing. 

In an April 2004 VA audiological examination report, it was 
noted that the veteran's claims file was reviewed.  The 
examiner noted that the veteran's enlistment physical in July 
1963 indicated a mild, high-frequency hearing loss in the 
right ear and a mild to moderate, high frequency hearing loss 
in the left ear.  The examiner also noted that the May 1966 
separation physical indicated a moderately-severe high-
frequency hearing loss in the right ear and a moderate 
hearing loss in the left ear.  The examiner opined that the 
veteran's hearing loss at the time of his enlistment was at 
least as likely as not aggravated by military noise expose.  
The examiner commented that even though thresholds obtained 
in July 2003 indicated a further decrease in hearing, it was 
difficult to state that this additional decrease was due to 
military noise exposure based on the fact that the veteran 
had been employed in a steel mill for six years and a tire 
manufacturing plant for nineteen years.

During the May 2005 hearing, the veteran testified that his 
hearing loss first occurred after the rifle range in Germany, 
in about 1964.  He recalled that he experienced headaches and 
ringing and every time he was around loud noises.  While in 
the motor pool, he described ringing in his ears and 
difficulty hearing others.  He stated that his problem was 
the tinnitus that was brought about by loud noises, first 
initiated on the rifle range.  He testified that after 
service he was initially turned down for employment at steel 
factory because of his impaired hearing.  When he was laid 
off six years later, he went to work with the tire 
manufacturer, where he was initially turned down due to his 
hearing.  The veteran testified that he was pretty sure that 
his active military service caused his permanent hearing loss 
and tinnitus  In addition, the veteran testified that he was 
not given any ear protection, no ear plugs while on the rifle 
range in service, 

III.  Analysis
.
A.  Service Connection for Bilateral Hearing Loss

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  
"The term 'active military, naval, or air service' includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty for training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty."  38 U.S.C.A. § 
101(24).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  

Where a preexisting disease or injury is noted on the 
entrance examination, section 1153 of the statute provides 
that "[a] preexisting injury or disease will be considered to 
have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease."  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

For veterans who served during a period of war or after 
December 31, 1946, clear and unmistakable evidence is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service, and clear and unmistakable evidence includes 
medical facts and principles which may be considered to 
determine whether the increase is due to the natural progress 
of the condition.  38 C.F.R. § 3.306(b).  Temporary or 
intermittent flare-ups of symptoms of a preexisting 
condition, alone, do not constitute sufficient evidence for a 
non-combat veteran to show increased disability for the 
purposes of determinations of service connection based on 
aggravation under section 1153 unless the underlying 
condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-
47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

In this regard, the veteran's bilateral hearing loss 
disability was noted upon entrance.  Service medical records 
at entrance noted a "pure high frequency hearing."  
Therefore, the presumption of soundness does not attach to 
the veteran.  As such, the principles of aggravation as set 
forth in 38 U.S.C.A. § 1153 and 38 C.F.R. §3.306(b) will 
control.  Thus, service connection may only be established if 
the evidence shows that bilateral hearing loss was aggravated 
during active service.

In this regard, the veteran was placed on a permanent profile 
in May 1966 for neurosensory hearing loss, bilaterally with 
no assignment involving habitual or frequent exposure to loud 
noises or firing of weapons.  In addition, the Board 
recognizes that upon separation from service, the veteran had 
experienced 15 and 5 decibel losses in the right and left 
ears at the 2000 Hertz level, respectively, and 20 decibel 
loss in the right ear at 4000 Hertz levels, respectively.  
Furthermore, the separation examination report clearly noted 
bilateral hearing loss.  Significantly, the VA examiner, upon 
reviewing the veteran's claims file, opined that the 
veteran's hearing loss at the time of his enlistment was at 
least as likely as not aggravated by military noise exposure.  
As no examiner has assessed that the veteran's bilateral 
hearing loss disability has followed the natural progression 
of the disease, the Board concludes that bilateral hearing 
loss was permanently aggravated in active service, and 
service connection must be granted for bilateral hearing loss 
on that basis. 38 U.S.C.A. §§ 1110, 1111, 1131, 1153; 38 
C.F.R. §§ 3.304, 3.306 (2005).

B.  Service Connection for Tinnitus

The veteran asserts that his tinnitus resulted from in-
service noise exposure from the rifle range and from the 
motor pool.  While not competent to render medical opinions, 
the veteran is competent to attest to his exposure to noise 
during service. His report of noise exposure is consistent 
with his military occupational specialty as a vehicle 
mechanic.

The RO denied this claim indicating a diagnosis of tinnitus 
was not rendered in service.  The RO is correct that such a 
diagnosis is not contained in the service medical records.  
However, the service medical records reflect that the 
veteran's bilateral hearing loss permanently worsened during 
service.  In a July 2003 VA examination report, the examiner 
noted that the veteran had related that he had tinnitus since 
service, described as a three on a scale of five.  

Also, in the April 2004 VA examination, although the examiner 
did not explicitly relate tinnitus to the reported in-service 
noise exposure, the examiner did conclude the veteran's 
bilateral hearing loss as likely as not aggravated by 
military noise exposure.  Thus, the Board finds that the 
examiner's conclusion can be liberally construed to include 
his opinion that the in-service noise exposure led to hearing 
deficits, such as the claimed tinnitus.  The veteran's 
service medical records do not show findings that the veteran 
entered service with tinnitus.

Resolving any reasonable doubt in the veteran's favor, the 
Board finds that service connection for tinnitus is 
warranted.  In service, the veteran was a vehicle mechanic, 
which by its occupational nature would cause him to be often 
exposed to excess noise.  Furthermore, the veteran has 
testified that when on the firing range he was not provided 
with hearing protection and has consistently maintained that 
he has had tinnitus since service.  The veteran's DD214 
reflects the he received the sharpshooter (rifle) award thus 
signifying that the veteran would have had to spend some time 
on the rifle range.  The VA examiner found that the veteran 
was exposed to acoustic trauma during service.  In light of 
the veteran's MOS and rifle range exposure, the Board finds 
that service connection for tinnitus is warranted.


ORDER

Service connection for bilateral hearing loss, due to 
aggravation of a preexisting condition, is granted.

Service connection for tinnitus is granted.




____________________________________________
CHRISTOPHER J. GEARIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


